Per Curiam:
Kevin Tillitt appeals his convictions following a jury trial in the Circuit Court of Adair County on four counts of statutory sodomy in the first degree, two counts of statutory rape in the first degree, and one count of child molestation in the first degree. Tillitt argues that the circuit court abused its discretion in allowing the testimony of a forensic interviewer; plainly erred in allowing the State to question the complaining witnesses regarding their truthfulness; plainly erred in allowing the State to question Tillitt and another witness about the veracity of the complaining witnesses; and plainly erred in sentencing him to consecutive terms of imprisonment on all seven counts. We affirm. Rule 30.25(b).